                                                                           FILED
                 IN THE UNITED STATES DISTRICT COURT                         OCT 3 O2019
                     FOR THE DISTRICT OF MONTANA
                                                                         Clirk, l:J.S District Court
                          MISSOULA DIVISION                                  •stnct_Of Montana
                                                                                 Missoula



 THE DEPOT, INC., a Montana                         CV 19-113-M-DWM
 Corporation, UNION CLUB BAR,
 INC., a Montana Corporation, and
 TRAIL HEAD, INC., a Montana
 Corporation, on behalf of themselves                     OPINION
 and all those similarly situated,                       and ORDER

                      Plaintiffs,

vs.

CARING FOR MONTANANS, INC.,
FIKJA BLUE CROSS AND BLUE
SHIELD OF MONTANA, INC.,
HEALTH CARE SERVICE CORP.,
and JOHN DOES I-X,

                      Defendants.


      Pending before this Court are Defendants' Motion to Dismiss (Doc. 4) and

Plaintiffs' Motion for Remand (Doc. 12). For the reasons discussed below, this

matter is remanded to the Montana's Fourth Judicial District Court, Missoula

County.

                              FACTUAL BACKGROUND


      Plaintiffs The Depot, Inc., Union Club Bar, Inc., and Trail Head, Inc. are

small Missoula businesses and members of the Montana Chamber of Commerce.

They are also representatives of a putative class of similarly-situated employers.

                                          1
Plaintiffs also originally included Ed Wells and Doug Hutcheon, employees of the

business plaintiffs, and representatives of a putative class of similarly-situated

employees. Defendants Caring for Montanans, Inc., f/k/a Blue Cross and Blue

Shield of Montana, Inc. and Health Care Service Corp. are health insurance

companies that marketed "Chamber Choices" insurance plans to Plaintiffs through

the Montana Chamber of Commerce. Plaintiffs purchased and provided their

employees with Defendants' "Chamber Choices" health insurance plans from 2006

until 2014. Plaintiffs allege, and the Montana Commissioner of Securities and

Insurance found, that Defendants padded "Chamber Choices" insurance premiums

with undisclosed surcharges used to provide monetary kickbacks to the Montana

Chamber of Commerce. The Commissioner fined Defendants $250,000.00 for

illegal insurance practices under Montana law.

      In a parallel case involving the same parties and stemming from the same set

of facts, Plaintiffs sued Defendants alleging violations of the Employee Retirement

Income Security Act ("ERISA") and state insurance law. See Depot, Inc. v. Caring

for Montanans, Inc. ("Depot I"), 915 F.3d 643 (9th Cir. 2019). The Ninth Circuit

affirmed Judge Christensen's dismissal of the ERISA claims as unactionable for

failure to request equitable remedies. Depot I, 915 F .3d at 650, 652. However, the

Ninth Circuit reversed the dismissal of state law claims for failing to comply with

Federal Rule of Civil Procedure 9(b)'s particularity requirement for fraud


                                           2
allegations and allowed Plaintiffs to amend their complaint. Id. at 668.

Defendants petitioned the United States Supreme Court for a writ of certiorari,

which was denied on October 7, 2019. Caring For Montanans, Inc. v. Depot, Inc.,

--- S. Ct.----, 2019 WL 4922669 (Oct. 7, 2019). On October 23, 2019, Judge

Christensen issued an order declining to exercise supplemental jurisdiction over

the remaining state law claims, see 28 U.S.C. § 1367(c), and dismissed Depot I

without prejudice. (See Notice, Doc. 24.)

      Plaintiffs filed this case, Depot II, with the Fourth Judicial District Court of

Montana on June 16, 2016, three days after they filed the parallel case in Judge

Christensen's court. (Doc. 7.) Plaintiffs explain they filed the parallel state court

case to preserve their claims in case the federal district court found Plaintiffs'

claims could not be asserted under ERISA. (Doc. 21 at 6.)

      On July 3, 2019, Defendants removed that parallel state case to this Court on

the ground that Plaintiffs' Amended Complaint alleged ERISA violations. (Doc.

1); see 28 U.S.C. § 1331. On August 2, 2019, Plaintiffs voluntarily dismissed the

individual employee plaintiffs, which effectively dismissed all federal law claims.

(Doc. 11.) Plaintiffs filed their notice of dismissal simultaneously with their

motion to remand. (Doc. 12.)




                                           3
                              SUMMARY CONCLUSION

      Because Defendants failed to establish injury in fact sufficient to confer

subject matter jurisdiction at the time of removal, remand is appropriate. See 28

U.S.C. § 1447(c). Even if that were not the case, this Court would, as Judge

Christensen has, decline to exercise supplemental jurisdiction over the remaining

state law claims. See 28 U.S.C. § 1367(c).

                                      ANALYSIS

      Defendants seek dismissal of this suit, arguing Plaintiffs failed to allege

injury in their amended complaint and therefore lack standing to pursue their case

under Article III. Plaintiffs do not disagree with the legal standard under Rule

12(b)(l) of the Federal Rules of Civil Procedure, but counter that they have alleged

"a very specific injury." Further, Plaintiffs note Defendants removed this case to

federal court (over Plaintiffs' objection) asserting the Court has jurisdiction, but

now assert the opposite. (Doc. 21 at 9.)

      Article III standing requires plaintiffs to allege they have suffered, are

suffering, or will imminently suffer (1) an injury in fact (2) caused by the

defendant (3) that is likely to be redressed by an award of the requested relief.

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The party invoking federal

jurisdiction bears the burden of establishing these three elements. Id. But,

contrary to Defendants' motion, the remedy for a case in which a plaintiff lacks


                                           4
Article III standing on removal is not dismissal but remand to the state court, for

lack of Article III standing does not necessarily preclude a plaintiff from

vindicating even a federal right in state court. 28 U.S.C. § 1447(c) ("If at any time

before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded."; see Moore v. UPS, No. 18-cv-07600-

VC, 2019 WL 2172706, at *2 (N.D. Cal. May 13, 2019) (citing Collier v. SP Plus

Corp., 889 F.3d 894, 897 (7th Cir. 2018)).

      Here, because Defendants invoked federal jurisdiction by removing the case,

they have the burden of establishing that all elements of jurisdiction, including

standing, existed at the time of removal. Defendants admit they have not met this

burden. Further, Plaintiffs objected to Defendants' removal of this case. Because

Defendants have failed to meet their burden and both parties agree this case should

not be heard in this Court, the proper remedy is to remand the case to state court.

Judicial economy also favors remand as Defendants' removal followed shortly

thereafter by a claim that this Court lacks subject matter jurisdiction is precisely

the strategy the Seventh Circuit has previously characterized as a "dubious strategy

... result[ing] in a significant waste of federal judicial resources, much of which

was avoidable." Collier, 889 F.3d at 897.

      Because the lack of subject matter is dispositive, the Court need not address




                                           5
the parties' remaining arguments.1

                                     CONCLUSION

      Accordingly, IT IS ORDERED that Plaintiffs' motion to remand (Doc. 12)

is GRANTED. This matter is REMANDED to Montana's Fourth Judicial District

Court, Missoula County. The Clerk is direct to transmit the case file to the state

court. Defendants' motion to dismiss (Doc. 4) is DENIED as MOOT .
                       .......
      DATED this'::30 day of October, 2019.




1
  As mentioned above, even if this Court had supplemental jurisdiction, it would
decline to exercise it. See 28 U.S.C. § 1367(c); (see also Doc. 24).
                                          6
